Citation Nr: 0432158	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-13 529	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  He also had some subsequent active and 
inactive duty with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's application to 
reopen a claim for service connection for hearing loss; and a 
July 2003 rating decision which denied the veteran's claim 
for service connection for tinnitus.    

The Board notes that the veteran's hearing loss claim was 
originally denied in an August 2001 RO rating decision.  The 
veteran failed to file a Notice of Disagreement within one 
year of the decision, and consequently, the decision became 
final.  The veteran sought to have the claim reopened, but 
the RO denied the application in the January 2003 rating 
decision, noting that the veteran had not submitted new and 
material evidence.  The veteran appealed the claim and 
submitted additional evidence in September 2003.  In February 
2004, the Board decided that the newly submitted evidence was 
new and material, granted the veteran's application to reopen 
the claim, and remanded the case to the RO for an examination 
and opinions addressing the contended causal relationships 
between the disabilities at issue and service.  The purposes 
of that remand have been met and the issues on appeal are 
ready for appellate consideration. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence shows that the veteran does not have 
a current diagnosis of a hearing loss disability in either 
ear, as defined by VA regulation.  

3.  Tinnitus was not present during service or for many years 
thereafter, and the medical evidence shows that the veteran's 
tinnitus is not linked to service.


CONCLUSIONS OF LAW

1.  Service connection for claimed hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. § 3.303 (2004).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West  2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 2001, January 2003, July 2003, and 
December 2003 rating decisions; the March 2003 and July 2004 
Statements of the Case; the July 2004 Supplemental Statement 
of the Case; the February 2004 Board remand, and letters sent 
to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for service connection for hearing loss and tinnitus, and 
complied with VA's notification requirements.  The Statements 
of the Case and Supplemental Statement of the Case set forth 
the laws and regulations applicable to the veteran's claims.  
Further, letters from the RO to the veteran dated March 2001, 
December 2002, May 2003, December 2003, and April 2004 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for service connection for hearing loss and tinnitus, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In regards to the veteran's 
hearing loss claim, VCAA notice was provided to the veteran 
in December 2002, prior to the January 2003 RO rating 
decision.  As to the veteran's tinnitus claim, VCAA notice 
was provided in May 2003, prior to the July 2003 RO rating 
decision.  VCAA notice was provided for both claims again in 
April 2004.    

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for service connection for hearing loss and 
tinnitus, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In its VCAA notice and Statements of the Case, the 
RO informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by March 
2001, December 2002, May 2003, December 2003, and April 2004 
correspondence and asked him to identify all medical 
providers who treated him for hearing loss and tinnitus.  The 
RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA examination in May 2004, which 
included an audiological evaluation and appropriate nexus 
opinions.  The Board finds this examination, along with other 
medical evidence of record, provides sufficient findings upon 
which to determine service connection for the veteran's 
disabilities.  It is pertinent to note that the May 2004 
evaluation ruled out a current diagnosis of a hearing loss 
disability, as defined by the applicable VA regulation 
(38 C.F.R. § 3,385), and it included an opinion regarding the 
contended causal relationship between tinnitus and service.  
There is no further duty to provide another examination or 
medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran's January 1968 induction examination shows that 
right ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, and 4000 hertz were measured at -5, -5, -5 and -5 
decibels, respectively.  Left ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured 
at 0, -5, -5 and -5 decibels, respectively.  The service 
medical records show no complaints, symptoms, diagnoses, or 
treatment for either hearing loss or tinnitus.  At the 
veteran's October 1970 separation examination, right ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz had increased to 15, 15, 15, and 15 decibels, 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz had increased to 15, 15, 
15, and 15 decibels, respectively.  In conjunction with the 
veteran's separation examination, he completed a report of 
medical history in which he indicated by checked box, that he 
has no ear trouble or hearing loss.   

In July 1985, the veteran was examined upon entering the 
Louisiana Army National Guard.  His right ear pure thresholds 
at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at 60, 25, 15, and 15 decibels, respectively.  Left 
ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 50, 20, 15, 10 decibels, 
respectively.  The veteran once again completed a report of 
medical history in which he indicated by checked box, that he 
has no ear trouble or hearing loss.   
  
In October 1986, the veteran was examined upon entering 
Reserve service.  His right ear pure thresholds at 500 hertz, 
1000 hertz, 2000 hertz, and 4000 hertz had decreased to 5, 5, 
5, and 5 decibels, respectively.  Left ear pure thresholds at 
500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz had also 
decreased to 5, 5, 5, and 5 decibels, respectively.  The 
veteran once again completed a report of medical history in 
which he indicated by checked box, that he has no ear trouble 
or hearing loss.   
  
The veteran filed a claim for hearing loss in February 2001.  
He underwent a VA examination in July 2001.  He stated that 
he was exposed to noise exposure consisting of firearms, 
machine guns, tanks, and aircraft engines.  He was also 
exposed to noise exposure as a civilian, consisting of 
aircraft engines, ship engines, oil rigs, carpentry tools, 
jackhammers, power tools, and chainsaws.  He stated that he 
did not have hearing protection to shield him from these 
exposures.  He reported that his hearing loss has been 
gradual over the last 15-20 years, and that he had a left ear 
infection in February 2001.  He also noted that (in regards 
to tinnitus) he did not hear noises in his ears or head.  
Upon examination, right ear pure thresholds at 500 hertz, 
1000 hertz, 2000 hertz, and 4000 hertz were measured at 5, 
10, 15, and 20 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 5, 10, 10, and 10 decibels, 
respectively.  The veteran's speech recognition scores were 
98 in his right ear and 100 in his left.  

In September 2003, the veteran submitted a report of an 
audiological examination conducted at the Hemphill Hearing 
Center in June 2003.  Right ear pure thresholds at 500 hertz, 
1000 hertz, 2000 hertz, and 4000 hertz were measured at 15, 
15, 15, and 20 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 25, 15, 20, and 20 decibels, 
respectively.  The veteran's speech discrimination scores in 
a quiet environment were 100 bilaterally.  In a noisy 
environment, they were 80 in the right ear and 92 in the left 
ear.    

At the veteran's most recent VA examination performed in May 
2004, the veteran complained of hearing loss and ringing in 
both ears.  The veteran stated that while in the military, he 
was exposed to noise exposure in many forms.  He stated that 
he had hearing protection when exposed to firearms, machine 
guns, and the firing range.  He did not have hearing 
protection for exposure to helicopters and tanks.  Outside of 
the military, he was exposed to factory/plant noise, oil 
rigs, chainsaws, power lawn mowers, and weed eaters.  He 
stated that he used hearing protection during exposure.  When 
asked if he was exposed to noise without hearing protection, 
he denied any such exposure.  

The veteran reported that he hears bilateral, high-pitched 
ringing in both ears.  The ringing is constant, about as loud 
as normal conversation, and keeps him awake at night.  It 
began in the 1990s.  The clinician noted that this is 20 
years after service and that it is not related to military 
service.    

Upon examination, right ear pure thresholds at 500 hertz, 
1000 hertz, 2000 hertz, and 4000 hertz were measured at 10, 
20, 20, and 25 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 10, 10, 15, and 20 decibels, 
respectively.  The veteran's speech recognition scores were 
100 bilaterally.  The clinician concluded that the veteran 
has normal hearing in both ears and that noise exposure in 
the military did not cause either hearing loss or tinnitus.   

Although the clinician did not have access to the claims file 
at the time of the May 2004 examination, she reviewed the 
claims file afterwards, and submitted a July 2004 addendum.  
In the addendum, she noted that the veteran did not suffer 
from hearing loss at any time during service, including upon 
separation.  Her conclusions from May 2004 remained 
unchanged.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system (to include sensori-neural 
hearing loss) becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).
 
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002).
An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty (LOD) unless such injury or disease was a result 
of the person's own willful misconduct.  38 U.S.C.A. § 105; 
38 (West 2002); C.F.R. § 3.301(a) (2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for hearing loss and tinnitus.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As 
noted above, for the purpose of determining service 
connection, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Board notes that the service medical records are negative 
for any complaints of hearing loss or tinnitus during the 
veteran's three years of active duty.  While an audiological 
examination performed at the time of the veteran's separation 
from service showed higher pure tone thresholds or decibel 
levels when compared to the pre-induction audiological 
evaluation, neither test showed a hearing loss disability as 
defined by the applicable VA regulation, 38 C.F.R. § 3.385.  
In his report of Medical history completed upon separation 
from service, the veteran specifically denied any ear trouble 
or hearing loss.  

There is post service medical evidence that shows hearing 
loss within the meaning of the cited authority.  A July 1985 
audiological examination revealed findings that included 
right and left ear pure thresholds at 500 hertz measured 60 
and 50, respectively.  If the record shows evidence of in-
service acoustic trauma and in-service audiometric results 
indicate an upward shift in tested thresholds, as in this 
case, and if post-service audiometric testing results meet 
the requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis to 
attribute the post-service findings to injury in service, or 
whether they are more properly attributable to intercurrent 
causes.  Hensley, supra. 

The Board finds that the July 1985 audiological examination 
was either an anomaly or showed only acute and transitory 
hearing loss because, aside from the normal in-service 
audiological examinations noted above, subsequent 
audiological examinations in October 1986, July 2001, June 
2003, and May 2004 were all negative for any findings 
indicative of a hearing loss disability for VA compensation 
purposes.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Upon considering all of the relevant evidence of record, to 
include the multiple  audiological examinations performed in 
recent years, and applying these essential facts to the 
applicable law and regulations, the Board must conclude that 
the overwhelming preponderance of the evidence is against a 
current diagnosis of a hearing loss disability of either ear.  
It follows that service connection for hearing loss must be 
denied. 

There is no medical evidence to show that tinnitus was 
present during service or for many years thereafter, and the 
record is devoid of a competent opinion linking tinnitus to 
any remote incident of service, to include alleged acoustic 
trauma.

The Board has considered the veteran's statements to the 
effect that he was exposed to excessive noise over a 
prolonged period of time during service.  In his February 
2003 Notice of Disagreement, he claimed to have participated 
in combat, and believes he is entitled to the presumptions 
outlined in 38 U.S.C.A. § 1154(b).  The veteran indicated at 
his May 2004 examination that he had not been exposed to any 
excessive noise since service without hearing protection, 
although history obtained upon his July 2001 examination 
includes having been exposed to aircraft engines, ship 
engines, oil rigs, carpentry tools, jack hammers, power 
tools, and chainsaws, without the benefit of hearing 
protection.  In any event, there is a clear assertion of in-
service acoustic trauma, to include as the result of combat.
 
The service medical records are negative for any findings 
indicative of acoustic trauma.  There service personnel 
records do not show that the veteran received any medals or 
decorations evincing combat duty.  Even assuming that the 
veteran was exposed to excessive noise during service, this 
does not alter the fact that the several audiological 
examinations that have been performed in recent years have 
all specifically ruled out a current diagnosis of a hearing 
loss disability.  Thus, a presumption of in-service excessive 
noise exposure or even the provisions of 38 U.S.C.A. § 
1154(b), if applicable, would provide no additional benefit 
to the veteran with regard to this claim.  See Brock v. 
Brown, 10 Vet. App. 155, 162 ("reduced evidentiary burden 
provided for combat veterans by 38 U.S.C. § 1154(b) relate[s] 
only to the question of service incurrence, 'that is, what 
happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'").  

As to the question of tinnitus, the Board also finds that, 
even assuming the contended in-service exposure to excessive 
noise, aside from the fact that tinnitus was first shown many 
years post-service, the only competent evidence that 
addresses the contended causal link goes against the 
veteran's claim.  Specifically, in the report of the VA 
audiological examination dated in May 2004 (with a July 2004 
addendum), which followed a review of the record, history 
obtained from the veteran that included both service and 
post-service excessive noise exposure, and an audiological 
examination, the clinician opined that the veteran's onset of 
tinnitus occurred twenty years after service and was 
therefore unlikely related to service.  (Emphasis added.)  As 
noted above, that same clinician added that the veteran does 
not suffer from hearing loss at all (and therefore there is 
no current disability to link to service).

The Board recognizes the veteran's contentions regarding the 
diagnosis and etiology of his hearing loss and tinnitus.  
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As a result, his own assertions are 
not probative to the critical issues in this case of whether 
the veteran has a hearing loss disability and whether such 
hearing loss and tinnitus are linked to claimed in-service 
acoustic trauma.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus, and they 
must be denied.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



